

TEKOIL & GAS CORPORATION
OMNIBUS EQUITY PLAN
 
 
1.  Purpose of the Plan.
 
The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company’s
continued progress and, thereby motivate, retain and encourage such personnel to
act in the shareholders’ interest and share in the Company’s success. The Plan
is also intended to assist the Company in the recruitment of new employees,
directors, contractors, and consultants.
 
2.  Definitions.
 
As used herein, the following definitions shall apply:
 
(a)   “Administrator” means the Board, any Committee or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan.
 
(b)  “Affiliate” means any Subsidiary or other entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant ownership interest as determined by the Administrator. The
Administrator shall, in its sole discretion, determine which entities are
classified as Affiliates and designated as eligible to participate in this Plan.
 
(c)  “Applicable Law” means the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Shares to the extent provided under the terms of the Company’s agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.
 
(d)  “Award” means a Cash Award, Stock Award, Option, Stock Appreciation Right
or Other Stock-Based Award granted in accordance with the terms of the Plan.
 
(e)  “Awardee” means a Member who has been granted an Award under the Plan.
 
(f)  “Award Agreement” means a Cash Award Agreement, Stock Award Agreement,
Option Agreement, Stock Appreciation Right Agreement and/or Other Stock-Based
Award Agreement, which may be in written or electronic format, in such form and
with such terms as may be specified by the Administrator, evidencing the terms
and conditions of an individual Award. Each Award Agreement is subject to the
terms and conditions of the Plan.
 
(g)  “Board” means the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)  “Cash Award” means a bonus opportunity awarded under Section 13 of the Plan
pursuant to which a Participant may become entitled to receive an amount based
on the satisfaction of such performance criteria as are specified in the
agreement or, if no agreement is entered into with respect to the Cash Award,
other documents evidencing the Award (the “Cash Award Agreement”).
 
(i)  “Change of Control” means any of the following:
 
(i)   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of Directors (the “Outstanding Company Voting Securities”) or of such
other amount that, together with Common Shares already held by such Person,
constitutes more than fifty percent (50%) of either (x) the Outstanding Company
Voting Securities, or (y) the then outstanding Common Shares of the Company (the
“Outstanding Company Common Shares”). However, for purposes of this subsection
(i), the following acquisitions shall not constitute a Change of Control: (A)
any acquisition directly from the Company or any corporation controlled by the
Company; (B) any acquisition by the Company or any corporation controlled by the
Company; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (D) any acquisition by any corporation that is a Non-Control
Acquisition (as defined in subsection (iii) of this Section 2(i)); or
 
(ii)   Individuals who, as of the effective date of this Plan, constitute the
Board of the Company (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of the Company within a twelve (12) month
period; provided, however, that any individual becoming a Director subsequent to
the effective date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
 
(iii)   Consummation of a reorganization, merger, consolidation, or sale or
other disposition of all or a substantial portion of the assets of the Company,
or the acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. For the purpose of this provision, “substantial portion of the
assets of the Company” is defined as assets having a gross fair market value,
determined without regard to any liabilities associated with such assets, of
forty percent (40%) or more of the total assets of the Company. A “Non-Control
Acquisition” shall mean a Business Combination where: (x) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Shares and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, at least fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be; or (y) a transfer of a substantial
portion of the assets of the Company is made to a Person beneficially owning,
directly or indirectly, fifty percent (50%) or more of, respectively, the
Outstanding Company Common Shares or Outstanding Company Voting Securities
(“Control Person”), as the case may be, or to another entity in which either
such Control Person or the Company beneficially owns fifty percent (50%) or more
of the total value or voting power of such entity’s outstanding voting
securities; or
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, to the extent any payment or distribution event
applicable to an Award is subject to the requirements of Section 409A(a)(2)(A)
of the Code, Change of Control shall mean:.
 
(v)   Any one person, or “more than one person acting as a group” (as determined
under Code Section 409A), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total Fair Market Value or total voting power of the stock
of the Company;
 
(vi)   Any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;
 
(vii)   A majority of members of the Company’s Board is replaced during any
twelve (12) month period by Directors whose appointments or elections are not
endorsed by a majority of the members of the Company’s Board immediately prior
to the date of the appointment or election; or
 
(viii)   Any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair Market Value equal to or more than forty percent (40%) of the
total Gross Fair Market Value of all assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, “Gross Fair Market Value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
(j)  “Code” means the United States Internal Revenue Code of 1986, as amended.
 
(k)  “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
(l)  “Common Shares (or Shares)” means all of the shares of the Company’s common
stock, $0.000001 par value.
 
(m)  “Company” means Tekoil & Gas Corporation, a Delaware corporation, or,
except as utilized in the definition of Change of Control, its successor.
 
(n)  “Conversion Award” has the meaning set forth in Section 4(b)(xii) of the
Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
(o)  “Director” means a member of the Board.
 
(p)  “Disability” or “Disabled,” as appropriate, means:
 
(i)   The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or
 
(ii)   The Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering the Company’s employees.
 
Notwithstanding the above, a Participant will be deemed to be “Disabled” if he
is determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board. In addition, a Participant will be deemed to be
“Disabled” if he is determined to be disabled in accordance with a disability
insurance program maintained by the Company, provided that the definition of
“Disability” applied under such disability insurance program complies with the
requirements of (i) or (ii), above.
 
(q)  “Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any
reason (including, without limitation, as a result of a public offering, or a
spin-off or sale by the Company, of the stock of the Affiliate) or a sale of a
division of the Company and/or its Affiliates.
 
(r)  “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer and/or Director who is also a regular, active
employee of the Company or any Affiliate. Unless otherwise determined by the
Administrator in its sole discretion, for purposes of the Plan, an Employee
shall be considered to have terminated employment and to have ceased to be an
Employee if his employer ceases to be an Affiliate, even if he continues to be
employed by such employer.
 
(s)  “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
(t)  “Fair Market Value” means:
 
(i)   if the Common Shares are not readily tradable on an established securities
market, within the meaning of Code Section 409A and the treasury regulations and
other guidance issued thereunder (not regularly quoted by brokers or dealers
making a market in such Shares), the value on the relevant date as determined by
the Board utilizing the reasonable application of a reasonable valuation method
in accordance with Code Section 409A and the applicable treasury regulations and
other guidance issued thereunder. The valuation method utilized to determine the
Fair Market Value of the Common Shares on the date of an applicable Award shall
be set forth in resolutions or other action taken by the Board; and
 
(ii)   if the Common Shares are readily tradable on an established securities
market, within the meaning of Code Section 409A and the treasury regulations and
other guidance issued thereunder, the closing price for the Common Shares
reported on a consolidated basis on any stock exchange or quotation system on
which the Company was listed on the relevant date(s) or, if there were no sales
on such date(s), the closing price on the nearest preceding date on which sales
occurred.
 
 
4

--------------------------------------------------------------------------------

 
 
(u)  “Grant Date” means, with respect to each Award, the date upon which the
Award is granted to an Awardee pursuant to this Plan, which may be a designated
future date as of which such Award will be effective.
 
(v)  “Incentive Stock Option” means an Option that is identified in the Option
Agreement as intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder, and that
actually does so qualify.
 
(w)  “Member” means an Employee, Director of the Company or any Affiliate who is
not a regular, active employee of the Company or Affiliate, and any person hired
by the Company or an Affiliate as an independent contractor, leased employee,
consultant, or other person who is designated by the Administrator, the Company
or an Affiliate at the time of hire or thereafter as eligible to participate in
or receive benefits under the Plan. Unless otherwise determined by the
Administrator in its sole discretion, for purposes of the Plan, an individual
shall cease to be a Member if the entity for whom he or she is performing
services ceases to be an Affiliate, even if he or she continues to provide
services to such entity.
 
(x)  “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
(y)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(z)  “Option” means a right granted under Section 8 of the Plan to purchase a
number of Shares or Stock Units at such exercise price, at such times, and on
such other terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Option Agreement”). Both Incentive Stock
Options and Nonqualified Stock Options may be granted under the Plan.
 
(aa)  “Other Stock-Based Award” means an Award granted pursuant to Section 12 of
the Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Other Stock-Based Award Agreement”).
 
(bb)  “Participant” means the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.
 
(cc)  “Plan” means the Tekoil & Gas Corporation Omnibus Equity Plan.
 
(dd)  “Qualifying Performance Criteria” shall have the meaning set forth in
Section 14(b) of the Plan.
 
(ee)  “Retirement” means, unless the Administrator determines otherwise,
voluntary Termination of Employment by a Participant from the Company and its
Affiliates after attaining age sixty-five (65) and having at least ten (10)
years of continuous full time employment from the Member’s initial date of hire
or appointment with the Company and its Affiliates, including service with an
Affiliate of the Company prior to the time that such Affiliate became an
Affiliate of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(ff)  “Securities Act” means the United States Securities Act of 1933, as
amended.
 
(gg)  “Share” means a Common Share, as adjusted in accordance with Section 16 of
the Plan.
 
(hh)  “Stock Appreciation Right” means a right granted under Section 10 of the
Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Stock Appreciation Right Agreement”).
 
(ii)  “Stock Award” means an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including, without limitation, continued employment or performance
conditions) and terms as are expressed in the agreement or other documents
evidencing the Award (the “Stock Award Agreement”).
 
(jj)  “Stock Unit” means a bookkeeping entry representing an amount equivalent
to the Fair Market Value of one Share, payable in cash, property or Shares.
Stock Units represent an unfunded and unsecured obligation of the Company,
except as otherwise provided for by the Administrator.
 
(kk)  “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other companies in such chain.
 
(ll)  “Termination for Cause” means, unless otherwise provided in an Award
Agreement, Termination of Employment on account of any act of fraud or
intentional misrepresentation or embezzlement, misappropriation or conversion of
assets of the Company or any Affiliate, or the intentional and repeated
violation of the written policies or procedures of the Company, provided that,
for a Member who is party to an individual severance, employment, or consulting
agreement defining Cause, “Cause” shall have the meaning set forth in such
agreement except as may be otherwise provided in such agreement. For purposes of
this Plan, a Participant’s Termination of Employment shall be deemed to be a
Termination for Cause if, after the Participant’s employment has terminated,
facts and circumstances are discovered that would have justified, in the opinion
of the Administrator, a Termination for Cause.
 
(mm)  “Termination of Employment” means for purposes of this Plan, unless
otherwise determined by the Administrator, ceasing to be an Employee (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder) or Director of, or other Member with respect to, the
Company or one of its Affiliates. However, except for purposes of Incentive
Stock Options, unless otherwise determined by the Administrator, for purposes of
this Plan, an Employee-Participant will not be deemed to have had a Termination
of Employment if such Participant continues to be or becomes a non-Employee
Member (e.g., a non-Employee Director, independent contractor, leased employee
or consultant of the Company or an Affiliate). In addition, Termination of
Employment shall mean a “separation from service” as defined in regulations
issued under Code Section 409A whenever necessary to ensure compliance therewith
for any payment or settlement of a benefit conferred under this Plan that is
subject to such Code section.
 
 
6

--------------------------------------------------------------------------------

 
 
3.  Stock Subject to the Plan.
 
(a)   Aggregate Limit. Subject to the provisions of Section 16(a) of the Plan,
the maximum aggregate number of Shares which may be subject to or delivered
under Awards granted under the Plan is 10,000,000 Shares. Shares subject to or
delivered under Conversion Awards shall not reduce the aggregate number of
Shares which may be subject to or delivered under Awards granted under this
Plan. The Shares issued under the Plan may be either Shares reacquired by the
Company, including Shares purchased in the open market, or authorized but
unissued Shares.
 
(b)   Code Section 162(m) and 422 Limits. Subject to the provisions of Section
16(a) of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any fiscal year to any one Awardee shall not exceed the
Aggregate Limit. Subject to the provisions of Section 16(a) of the Plan, the
aggregate number of Shares that may be subject to all Incentive Stock Options
granted under the Plan shall not exceed the Aggregate Limit. Notwithstanding
anything to the contrary in the Plan, the limitations set forth in this Section
3(b) shall be subject to adjustment under Section 16(a) of the Plan only to the
extent that such adjustment will not affect the status of any Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
 
(c)   Share Counting Rules.
 
(i)   For purposes of this Section 3 of the Plan, Shares subject to Awards that
have been canceled, expired, settled in cash, or not issued or forfeited for any
reason shall not reduce the aggregate number of Shares which may be subject to
or delivered under Awards granted under this Plan and shall be available for
future Awards granted under this Plan.
 
(ii)   The following Shares shall not become available for Awards under this
Plan: (A) Shares subject to Awards that have been retained by the Company in
payment or satisfaction of the purchase price of an Award or the tax withholding
obligation of an Awardee; (B) Shares that have been delivered (either actually
or constructively by attestation) to the Company in payment or satisfaction of
the purchase price of an Award or the tax withholding obligation of an Awardee;
or (C) Shares reserved for issuance upon a grant of Stock Appreciation Rights
which are exercised and settled in Shares, but only to the extent the number of
reserved Shares does not exceed the number of Shares actually issued upon the
exercise of the Stock Appreciation Right.
 
4.  Administration of the Plan.
 
(a)   Procedure.
 
(i)   Multiple Administrative Bodies. The Plan shall be administered by the
Board, a Committee designated by the Board to so administer this Plan and/or
their respective delegates.
 
(ii)   Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), Awards to “covered
employees” (within the meaning of Code Section 162(m)) or to Employees that the
Committee determines may be “covered employees” in the future shall be made by a
Committee of two or more “outside directors” within the meaning of Section
162(m) of the Code. References herein to the Administrator in connection with
Awards intended to qualify as “performance-based compensation” shall mean a
Committee meeting the “outside director” requirements of Code Section 162(m).
Notwithstanding any other provision of the Plan, the Administrator shall not
have any discretion or authority to make changes to any Award that is intended
to qualify as “performance-based compensation” to the extent that the existence
of such discretion or authority would cause such Award not to so qualify.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)   Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.
 
(iv)   Other Administration. Except to the extent prohibited by Applicable Law,
the Board or a Committee may delegate to a Committee of one or more Directors or
to authorized officers of the Company the power to approve Awards to persons
eligible to receive Awards under the Plan who are not (A) subject to Section 16
of the Exchange Act or (B) at the time of such approval, “covered employees”
under Section 162(m) of the Code.
 
(v)   Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan. Such delegation may be
revoked at any time.
 
(b)   Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:
 
(i)   to select the Members to whom Awards are to be granted hereunder;
 
(ii)   to determine Cash Award targets and the number of Common Shares to be
covered by each Award granted hereunder;
 
(iii)   to determine the type of Award to be granted to the selected Members;
 
(iv)   to determine the Fair Market Value of Shares under Section 2(v)(ii);
 
(v)   to approve forms of Award Agreements;
 
(vi)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise and/or purchase price, the time or times when
an Award may be exercised (which may or may not be based on performance
criteria), the vesting schedule, any vesting and/or exercisability provisions,
terms regarding acceleration of Awards or waiver of forfeiture restrictions, the
acceptable forms of consideration for payment for an Award, the term, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine and may be established at the time an Award is granted or
thereafter;
 
(vii)   to correct administrative errors;
 
(viii)   to construe and interpret the terms of the Plan (including sub-plans
and Plan addenda) and Awards granted pursuant to the Plan;
 
 
8

--------------------------------------------------------------------------------

 
 
(ix)   to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt rules and procedures
regarding the conversion of local currency, the shift of tax liability from
employer to employee (where legally permitted) and withholding procedures and
handling of stock certificates which vary with local requirements, and (B) to
adopt sub-plans and Plan addenda as the Administrator deems desirable, to
accommodate foreign laws, regulations and practice;
 
(x)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;
 
(xi)   to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
modification or amendment (A) is subject to the minimum vesting provisions set
forth in Sections 8(e), 11(a) and 12(a) of the Plan and the plan amendment
provisions set forth in Section 17 of the Plan, and (B) may not impair any
outstanding Award unless agreed to in writing by the Participant, except that
such agreement shall not be required if the Administrator determines in its sole
discretion that such modification or amendment either (Y) is required or
advisable in order for the Company, the Plan or the Award to satisfy any
Applicable Law or to meet the requirements of any accounting standard, or (Z) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that adequate compensation has been provided for any such
diminishment, except following a Change of Control;
 
(xii)   to allow or require Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued upon exercise
of a Nonqualified Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined in such manner and
on such date that the Administrator shall determine or, in the absence of
provision otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;
 
(xiii)   to authorize conversion or substitution under the Plan of any or all
stock options, stock appreciation rights or other stock awards held by awardees
of an entity acquired by the Company (the “Conversion Awards”). Any conversion
or substitution shall be effective as of the close of the merger or acquisition.
The Conversion Awards may be Nonqualified Stock Options or Incentive Stock
Options, as determined by the Administrator, with respect to options granted by
the acquired entity;
 
(xiv)   to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
(xv)   to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resale by a Participant or of
other subsequent transfers by the Participant of any Shares issued as a result
of or under an Award or upon the exercise of an Award, including without
limitation, (A) restrictions under an insider trading policy, (B) restrictions
as to the use of a specified brokerage firm for such resale or other transfers,
and (C) institution of “blackout” periods on exercises of Awards;
 
 
9

--------------------------------------------------------------------------------

 
 
(xvi)   to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and
 
(xvii)   to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
 
(c)   Effect of Administrator’s Decision. All questions arising under the Plan
or under any Award shall be decided by the Administrator in its total and
absolute discretion. All decisions, determinations and interpretations by the
Administrator regarding the Plan, any rules and regulations under the Plan and
the terms and conditions of any Award granted hereunder, shall be final and
binding on all Participants. The Administrator shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations, including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
 
5.  Eligibility.
 
Awards may be granted only to Members.
 
6.  Term of Plan.
 
The Plan shall become effective upon its adoption by the Board. However, the
shareholders of the Company must approve the Plan within twelve (12) months
before or after the date the Plan is adopted by the Board. If the Plan is not
approved by the shareholders of the Company within such twenty-four (24) month
period, any Award under the Plan shall become null and void. The Plan shall
continue in effect for a term of ten (10) years from the date the Plan is
adopted by the Board or the date the Plan is approved by the shareholders of the
Company, whichever is earlier, unless terminated earlier under Section 17 of the
Plan.
 
7.  Term of Award.
 
Subject to the provisions of the Plan, the term of each Award shall be
determined by the Administrator and stated in the Award Agreement. In the case
of an Option, the term shall be ten (10) years from the Grant Date or such
shorter term as may be provided in the Award Agreement. However, in the case of
an Incentive Stock Option granted to an individual who, immediately before the
Incentive Stock Option is granted, owns (or is treated as owning) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or Affiliate employing the Awardee or of any related
corporation (a “10% Owner”), the term shall be five (5) years from the Grant
Date or such shorter term as may be provided in the Award Agreement.
 
8.  Options.
 
The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals or the satisfaction of an event or condition
within the control of the Awardee or within the control of others.
 
 
10

--------------------------------------------------------------------------------

 
 
(a)   Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option, (ii)
the type of Option, (iii) the exercise price of the Option and the means of
payment of such exercise price, (iv) the term of the Option, (v) such terms and
conditions regarding the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option and forfeiture provisions, and (vii) such further terms
and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.
 
(b)   Exercise Price. The per share exercise price for the Shares to be issued
upon exercise of an Incentive Stock Option shall be determined by the
Administrator, except that the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the Grant Date or 110% of the Fair
Market Value per Share on the Grant Date if the Incentive Stock Option is
granted to a 10% Owner. The per share exercise price for the Shares to be issued
upon exercise of a Nonqualified Stock Option shall be determined by the
Administrator, provided that, if the per Share exercise price is less than 100%
of the Fair Market Value per Share on the Grant Date, the Option Agreement under
which the Nonqualified Stock Option is granted shall designate the exercise date
and comply with all other applicable requirements of Code Section 409A.
 
(c)   Vesting Period and Exercise Dates. Options granted under this Plan shall
vest and/or be exercisable at such time and in such installments during the
period prior to the expiration of the Option’s term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to continued
active employment, the passage of time and/or such performance requirements as
deemed appropriate by the Administrator. At any time after the grant of an
Option, the Administrator may reduce or eliminate any restrictions surrounding
any Participant’s right to exercise all or part of the Option.
 
(d)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:
 
(i)   cash;
 
(ii)   check or wire transfer (denominated in U.S. Dollars);
 
(iii)   subject to any conditions or limitations established by the
Administrator, other Shares;
 
(iv)   subject to any conditions or limitations established by the
Administrator, the Company withholding Shares otherwise issuable upon exercise
of an Option;
 
(v)   consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator;
 
(vi)   such other consideration and method of payment for the issuance of Shares
deemed appropriate by the Administrator; or
 
(vii)   any combination of the foregoing methods of payment.
 
(e)   Procedure for Exercise; Rights as a Shareholder.
 
 
11

--------------------------------------------------------------------------------

 
 
(i)   Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the applicable Option Agreement.
 
(ii)   An Option shall be deemed exercised when (A) the Company receives (1)
written or electronic notice of exercise (in accordance with the Option
Agreement or procedures established by the Administrator) from the person
entitled to exercise the Option and (2) full payment for the Shares with respect
to which the related Option is exercised, and (B) with respect to Nonqualified
Stock Options, provisions acceptable to the Administrator have been made for
payment of all applicable withholding taxes.
 
(iii)   Unless provided otherwise by the Administrator or pursuant to this Plan,
until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Shares subject to an Option, notwithstanding the exercise of
the Option.
 
(iv)   The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.
 
(f)   Termination of Employment. The Administrator shall determine as of the
Grant Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Option.
 
9.  Incentive Stock Option Limitations/Terms.
 
(a)   Eligibility. Only Employees (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
or any of its Subsidiaries may be granted Incentive Stock Options.
 
(b)   $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of
this Section 9(b) of the Plan, Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.
 
(c)   Transferability. The Option Agreement must provide that an Incentive Stock
Option is not transferable by the Awardee otherwise than by will or the laws of
descent and distribution, and, during the lifetime of such Awardee, must not be
exercisable by any other person. If the terms of an Incentive Stock Option are
amended to permit transferability, the Option will be treated for tax purposes
as a Nonqualified Stock Option.
 
(d)   Exercise Price. The per Share exercise price of an Incentive Stock Option
shall in no event be inconsistent with the requirements for qualification of the
Incentive Stock Option under Section 422 of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)   Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.
 
10.  Stock Appreciation Rights.
 
A “Stock Appreciation Right” is a right that entitles the Awardee to receive, in
cash or Shares (as determined by the Administrator), value equal to or otherwise
based on the excess of (i) the Fair Market Value of a specified number of Shares
at the time of exercise over (ii) the aggregate exercise price of the right, as
established by the Administrator on the Grant Date. Stock Appreciation Rights
may be granted to Awardees either alone (“freestanding”) or in addition to or in
tandem with other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 8 of the Plan. Any Stock Appreciation
Right granted in tandem with an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option. All Stock Appreciation Rights under the Plan shall be granted
subject to the same terms and conditions applicable to Options as set forth in
Section 8 of the Plan. Subject to the provisions of Section 8 of the Plan, the
Administrator may impose such other conditions or restrictions on any Stock
Appreciation Right as it shall deem appropriate. Stock Appreciation Rights may
be settled in Shares or cash as determined by the Administrator.
 
11.  Stock Awards.
 
(a)   Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria, if any, and
level of achievement, if any, versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested, (iv) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Shares as
may be determined from time to time by the Administrator, (v) restrictions on
the transferability of the Stock Award, and (vi) such further terms and
conditions, in each case not inconsistent with this Plan, as may be determined
from time to time by the Administrator.
 
(b)   Restrictions and Performance Criteria. The grant, issuance, retention
and/or vesting of each Stock Award may be subject to such performance criteria
and level of achievement versus these criteria as the Administrator shall
determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee.
Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
ninety (90) days after the commencement of the period of service (or, if
earlier, the elapse of twenty-five percent (25%) of such period) to which the
performance goals relate or otherwise within the time period required by the
Code or the applicable Treasury Regulations, provided that the outcome is
substantially uncertain at that time.
 
(c)   Termination of Employment. The Administrator shall determine as of the
Grant Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Stock
Award.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)   Rights as a Shareholder. Unless otherwise provided for by the
Administrator, the Participant shall have the rights equivalent to those of a
shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant.
 
12.  Other Stock-Based Awards.
 
(a)   Other Stock-Based Awards. An “Other Stock-Based Award” means any other
type of equity-based or equity-related Award not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amount and subject to such terms and conditions as the
Administrator shall determine. Such Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares. Each Other Stock-Based Award will be evidenced by an Award
Agreement containing such terms and conditions as may be determined by the
Administrator.
 
(b)   Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Administrator. The Administrator may establish performance goals in its
discretion. If the Administrator exercises its discretion to establish
performance goals, the number and/or value of Other Stock-Based Awards that will
be paid out to the Participant will depend on the extent to which the
performance goals are met. Notwithstanding anything to the contrary herein, the
performance criteria for any Other Stock-Based Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be established by the Administrator based on one or more
Qualifying Performance Criteria selected by the Administrator and specified in
writing not later than ninety (90) days after the commencement of the period of
service (or, if earlier, the elapse of twenty-five percent (25%) of such period)
to which the performance goals relate and otherwise within the time period
required by the Code and the applicable Treasury Regulations, provided that the
outcome is substantially uncertain at that time.
 
(c)   Payment of Other Stock-Based Awards. Payment, if any, with respect to
Other Stock-Based Awards shall be made in accordance with the terms of the
Award, in cash or Shares as the Administrator determines.
 
(d)   Termination of Employment. The Administrator shall determine as of the
Grant Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Other
Stock-Based Award.
 
13.  Cash Awards.
 
Each Cash Award will confer upon the Participant the opportunity to earn a
future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period.
 
(a)   Cash Award. Each Cash Award may contain provisions regarding (i) the
amounts potentially payable to the Participant as a Cash Award, (ii) the
performance criteria and level of achievement versus these criteria which shall
determine the amount of such payment, (iii) the period as to which performance
shall be measured for establishing the amount of any payment, (iv) the timing of
any payment earned by virtue of performance, (v) restrictions on the alienation
or transfer of the Cash Award prior to actual payment, (vi) forfeiture
provisions, and (vii) such further terms and conditions, in each case not
inconsistent with the Plan, as may be determined from time to time by the
Administrator.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)   Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the amounts payable under a Cash Award, which criteria may be based on financial
performance and/or personal performance evaluations. The Administrator may
specify the percentage of the target Cash Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary herein, the performance criteria
for any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than ninety (90) days after the commencement of the period of service (or,
if earlier, the elapse of twenty-five percent (25%) of such period) to which the
performance goals relate and otherwise within the time period required by the
Code and the applicable Treasury Regulations, provided that the outcome is
substantially uncertain at that time.
 
(c)   Timing and Form of Payment. The Administrator shall determine the time of
payment of any Cash Award. The Administrator may provide for or, subject to such
terms and conditions as the Administrator may specify, may permit an Awardee to
elect for the payment of any Cash Award to be deferred to a specified date or
event. The Administrator may specify the form of payment of Cash Awards, which
may be cash or other property, including Shares, or may provide for an Awardee
to have the option for his or her Cash Award, or such portion thereof as the
Administrator may specify, to be paid in whole or in part in cash or other
property, including Shares. To the extent that a Cash Award is in the form of
cash, the Administrator may determine whether a payment is in U.S. dollars or
foreign currency.
 
(d)   Termination of Employment. The Administrator shall determine as of the
Grant Date (subject to modification subsequent to the Grant Date) the effect a
Termination of Employment due to (i) Disability, (ii) Retirement, (iii) death,
or (iv) otherwise (including Termination for Cause) shall have on any Cash
Award.
 
14.  Other Provisions Applicable to Awards.
 
(a)   Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. The Administrator may make an
Award transferable to an Awardee’s family member or any other person or entity.
If the Administrator makes an Award transferable, either as of the Grant Date or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)   Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) sales; (ii) cash flow; (iii) earnings (including gross margin,
earnings before or after interest and taxes, earnings before taxes, and net
earnings); (iv) basic or diluted earnings per share; (v) growth in earnings or
earnings per share; (vi) stock price; (vii) return on equity or average
shareholders’ equity; (viii) total shareholder return; (ix) return on capital;
(x) return on assets or net assets; (xi) return on investment; (xii) revenue or
gross profits; (xiii) income before or after interest, taxes, depreciation and
amortization, or net income; (xiv) pretax income before allocation of corporate
overhead and bonus; (xv) operating income or net operating income; (xvi)
operating profit or net operating profit (whether before or after taxes); (xvii)
operating margin; (xviii) return on operating revenue; (xix) working capital;
(xx) market share; (xxi) contract awards or backlog; (xxii) overhead or other
expense or cost reduction; (xxiii) growth in shareholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxiv) credit rating;
(xxv) strategic plan development and implementation; (xxvi) improvement in
workforce diversity; (xxvii) customer satisfaction; (xxviii) employee
satisfaction; (xxix) management succession plan development and implementation;
and (xxx) employee retention. With respect to any Award that is intended to
satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code, the performance criteria must be Qualifying Performance
Criteria, and the Administrator will (within the first quarter of the
performance period, but in no event more than ninety (90) days into that period)
establish the specific performance targets (including thresholds and whether to
exclude certain extraordinary, non-recurring, or similar items) and award
amounts (subject to the right of the Administrator to exercise discretion to
reduce payment amounts following the conclusion of the performance period).
 
(c)   Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Administrator shall certify in writing the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such criteria relate solely to
the increase in the value of the Common Shares).
 
(d)   Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified as of the Grant Date, the number of Shares, Options or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Administrator on the basis of such further considerations as the Administrator
in its sole discretion shall determine.
 
15.  Dividends and Dividend Equivalents.
 
Any Award may provide the Awardee with the right to receive dividend payments or
dividend equivalent payments on the Shares subject to the Award, whether or not
such Award has been exercised or is vested. Such payments may be made in cash,
Shares or Stock Units or may be credited as cash or Stock Units to an Awardee’s
account and later settled in cash or Shares or a combination thereof, as
determined by the Administrator. Such payments and credits may be subject to
such conditions and contingencies as the Administrator may establish.
 
 
16

--------------------------------------------------------------------------------

 
 
16.  Adjustments upon Changes in Capitalization, Organic Change or Change of
Control.
 
(a)   Adjustment Clause. Except as otherwise provided in Section 16(c), in the
event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spin-off,
reorganization, stock rights offering, liquidation, Disaffiliation, or similar
event affecting the Company or any of its Subsidiaries (each, an “Organic
Change”), the Administrator or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
Share limitations set forth in Sections 3, 11(a) and 12(a) of the Plan, (ii) the
number and kind of Shares covered by each outstanding Award, and (iii) the price
per Share subject to each such outstanding Award. In the case of Organic
Changes, such adjustments may include, without limitation, (x) the cancellation
of outstanding Awards in exchange for payments of cash, property or a
combination thereof having an aggregate value equal to the value of such Awards,
as determined by the Administrator or the Board in its sole discretion (it being
understood that in the case of an Organic Change with respect to which
shareholders receive consideration other than publicly traded equity securities
of the ultimate surviving entity, any such determination by the Administrator
that the value of an Option or Stock Appreciation Right shall for this purpose
be deemed to equal the excess, if any, of the value of the consideration being
paid for each Share pursuant to such Organic Change over the exercise price of
such Option or Stock Appreciation Right shall conclusively be deemed valid); (y)
the substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards; and (z) in connection with any
Disaffiliation, arranging for the assumption of Awards, or replacement of Awards
with new awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Affiliate or division or by the entity that
controls such Affiliate or division following such Disaffiliation (as well as
any corresponding adjustments to Awards that remain based upon Company
securities).
 
(b)   Change of Control. Except as otherwise provided in Section 16(c), in the
event of a Change of Control, unless otherwise determined by the Administrator
as of the Grant Date of a particular Award (or subsequent to the Grant Date),
the following acceleration, exercisability and valuation provisions shall apply:
 
(i)   On the date that such Change of Control occurs, any or all Options and
Stock Appreciation Rights awarded under this Plan not previously exercisable and
vested shall become fully exercisable and vested.
 
(ii)   Except as may be provided in an individual severance or employment
agreement (or severance plan) to which an Awardee is a party, in the event of an
Awardee’s Termination of Employment within two (2) years after a Change of
Control for any reason other than because of the Awardee’s death, Retirement,
Disability or Termination for Cause, each Option and Stock Appreciation Right
held by the Awardee (or a transferee) that is vested following such Termination
of Employment shall remain exercisable until the earlier of the third (3rd)
anniversary of such Termination of Employment (or any later date until which it
would remain exercisable under such circumstances by its terms) or the
expiration of its original term. In the event of an Awardee’s Termination of
Employment more than two (2) years after a Change of Control, or within two (2)
years after a Change of Control because of the Awardee’s death, Retirement,
Disability or Termination for Cause, the provisions of Sections 8(f) and 10 of
the Plan shall govern (as applicable).
 
(iii)   On the date that such Change of Control occurs, the restrictions and
conditions applicable to any or all Stock Awards, Other Stock-Based Awards and
Cash Awards shall lapse and such Awards shall be fully vested. Unless otherwise
provided in an Award at the Grant Date, upon the occurrence of a Change of
Control, any performance based Award shall be deemed fully earned at the target
amount as of the date on which the Change of Control occurs. So long as the
Change of Control satisfies the requirements of Section 2(i)(v), (vi), (vii) or
(viii), all Stock Awards, Other Stock-Based Awards and Cash Awards shall be
settled or paid within thirty (30) days of vesting hereunder. If the Change in
Control Notwithstanding the foregoing, if the Change of Control does not satisfy
the requirements of Section 2(i)(v), (vi), (vii) or (viii), the Awardee shall be
entitled to receive the Award from the Company on the date that would have
applied absent this provision, with interest in the case of Cash Awards from the
vesting date to the payment date at the applicable federal mid-term rate under
Section 7872 of the Code in effect for the month in which the Change of Control
occurred.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)   Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 16(a) of the Plan to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (ii) any
adjustments made pursuant to Section 16(a) of the Plan to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
continue not to be subject to Section 409A of the Code, or comply with the
requirements of Section 409A of the Code; (iii) the Administrator shall not have
the authority to make any adjustments pursuant to Section 16(a) of the Plan to
the extent that the existence of such authority would cause an Award that is not
intended to be subject to Section 409A of the Code to be subject thereto; and
(iv) if any Award is subject to Section 409A of the Code, Section 16(b) of the
Plan shall be applicable only to the extent specifically provided in the Award
Agreement and permitted pursuant to Section 25 of the Plan in order to ensure
that such Award complies with Code Section 409A.
 
17.  Amendment and Termination of the Plan.
 
(a)   Amendment and Termination. The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company and subject to Section 16(a),
no such amendment shall be made that would increase the maximum aggregate number
of Shares which may be subject to Awards granted under the Plan.
 
(b)   Effect of Amendment or Termination. Subject in all respects to the
provisions of Section 16 hereof, no amendment, suspension or termination of the
Plan shall impair the rights of any Participant with respect to an outstanding
Award, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company, except that no such agreement shall be required if the
Administrator determines in its sole discretion that such amendment either (i)
is required or advisable in order for the Company, the Plan or the Award to
satisfy any Applicable Law or to meet the requirements of any accounting
standard, or (ii) is not reasonably likely to significantly diminish the
benefits provided under such Award, or that any such diminishment has been
adequately compensated, except following a Change of Control. Termination of the
Plan shall not affect the Administrator’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.
 
(c)   Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the shareholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including without limitation, the
granting of restricted shares or restricted share units or stock options
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.
 
 
18

--------------------------------------------------------------------------------

 
 
18.  Designation of Beneficiary.
 
(a)   An Awardee may file a written designation of a beneficiary who is to
receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary while employed with Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Law.
 
(b)   Such designation of beneficiary may be changed by the Awardee at any time
by written notice. In the event of the death of an Awardee and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Awardee’s death, the Company shall allow the legal representative of the
Awardee’s estate to exercise the Award.
 
19.  No Right to Awards or to Employment.
 
No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Member or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
 
20.  Legal Compliance.
 
Shares shall not be issued pursuant to an Option, Stock Appreciation Right,
Stock Award or Other Stock-Based Award unless such Option, Stock Appreciation
Right, Stock Award or Other Stock-Based Award and the issuance and delivery of
such Shares shall comply with Applicable Law and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Unless the
Awards and Shares covered by this Plan have been registered under the Securities
Act or the Company has determined that such registration is unnecessary, each
person receiving an Award and/or Shares pursuant to any Award may be required by
the Company to give a representation in writing that such person is acquiring
such Shares for his or her own account for investment and not with a view to, or
for sale in connection with, the distribution of any part thereof.
 
21.  Inability to Obtain Authority.
 
To the extent the Company is unable to or the Administrator deems it unfeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be advisable or necessary to the
lawful issuance and sale of any Shares hereunder, the Company shall be relieved
of any liability with respect to the failure to issue or sell such Shares as to
which such requisite authority shall not have been obtained.
 
22.  Reservation of Shares.
 
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
 
19

--------------------------------------------------------------------------------

 
 
23.  Notice.
 
Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.
 
24.  Governing Law; Interpretation of Plan and Awards.
 
(a)   This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Delaware, except as to matters governed by U.S. federal law.
 
(b)   In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
 
(c)   The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.
 
(d)   The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
25.  Section 409A.
 
It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Administrator concludes that an Award is subject to Section 409A of the
Code, and the Plan and the terms and conditions of all Awards shall be
interpreted accordingly. The terms and conditions governing any Awards that the
Administrator determines will be subject to Section 409A of the Code, including
any rules for elective or mandatory deferral of the delivery of cash or Shares
pursuant thereto and any rules regarding treatment of such Awards in the event
of a Change of Control, shall be set forth in the applicable Award Agreement.
 
26.  Limitation on Liability.
 
The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, a Member, an Awardee or any
other persons as to:
 
(a)   The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
(b)   Tax or Exchange Control Consequences. Any tax consequence expected, but
not realized, or any exchange control obligation owed, by any Participant,
Member, Awardee or other person due to the receipt, exercise or settlement of
any Option or other Award granted hereunder.
 
 
20

--------------------------------------------------------------------------------

 
 
27.  Unfunded Plan.
 
Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards or Other Stock-Based Awards under this Plan, any such accounts will
be used merely as a bookkeeping convenience. The Company shall not be required
to segregate any assets which may at any time be represented by Awards, nor
shall this Plan be construed as providing for such segregation. Neither the
Company nor the Administrator shall be deemed to be a trustee of stock or cash
to be awarded under the Plan. Any liability of the Company to any Participant
with respect to an Award shall be based solely upon any contractual obligations
which may be created by the Plan; no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Administrator shall be required to give any
security or bond for the performance of any obligation which may be created by
this Plan.
 
28.  Foreign Members.
 
Awards may be granted hereunder to Members who are foreign nationals, who are
located outside the United States or who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Administrator,
be necessary or desirable to foster and promote achievement of the purposes of
the Plan, and, in furtherance of such purposes, the Administrator may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.
 
29.  Tax Withholding.
 
Each Participant shall pay to the Company, or make arrangements satisfactory to
the Company regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to any Award under the
Plan no later than the date as of which any amount under such Award first
becomes includible in the gross income of the Participant for any tax purposes
with respect to which the Company has a tax withholding obligation. Unless
otherwise determined by the Company, withholding obligations may be settled with
Shares, including Shares that are part of the Award that gives rise to the
withholding requirement; provided, however, that not more than the legally
required minimum withholding may be settled with Shares. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any vested Shares or any other payment due
to the participant at that time or at any future time. The Administrator may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Shares.
 
101819324.1 
 
21

--------------------------------------------------------------------------------

 
 